           Case 1:21-cv-00780-DAD-EPG Document 8 Filed 08/16/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID T. SHELLEDY
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Tel: (916) 554-2799
   Fax: (916) 554-2900
 5 david.shelledy@usdoj.gov

 6 Attorneys for the United States

 7 MORGAN, LEWIS & BOCKIUS LLP
   Susan Baker Manning, CA Bar No. 197350
 8 1111 Pennsylvania Avenue, NW
   Washington, DC 20004
 9 Tel: +1.202.739.3000
   Fax: +1.202.739.3001
10 susan.manning@morganlewis.com

11 Lisa R. Weddle, CA Bar No. 259050
   Kent W. Kraushaar, CA Bar No. 307536
12 300 South Grand Avenue
   Twenty-Second Floor
13 Los Angeles, CA 90071-3132
   Tel: +1.213.612.2500
14 Fax: +1.213.612.2501
   lisa.weddle@morganlewis.com
15 kent.kraushaar@morganlewis.com

16 Attorneys for Plaintiffs A.F.P and J.F.C.

17

18                               IN THE UNITED STATES DISTRICT COURT

19                           FOR THE EASTERN DISTRICT OF CALIFORNIA

20

21 A.F.P. and J.F.C.,                              Case No. 1:21-cv-00780-DAD-EPG

22                        Plaintiffs,              JOINT STATUS REPORT AND SECOND JOINT
                                                   MOTION TO HOLD ACTION IN ABEYANCE
23                          v.

24 United States of America,                       No Hearing Requested
25                        Defendant.

26

27

28

     Joint Status Report and
     Second Joint Motion
     to Hold Action in Abeyance                1
            Case 1:21-cv-00780-DAD-EPG Document 8 Filed 08/16/21 Page 2 of 3

 1          In this action under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-2680, the

 2 plaintiffs—a father and son—assert claims for intentional infliction of emotional distress, abuse of

 3 process, and negligence arising out of plaintiffs’ separation after crossing over the southern border into

 4 the United States in January 2018.

 5          On June 17, 2021, the parties jointly moved the Court to hold the action in abeyance for 60 days,

 6 to facilitate ongoing settlement efforts. On July 7, 2021, the Court granted the motion and ordered the

 7 case held in abeyance until August 16, 2021, at which time the parties were directed to file this status

 8 report notifying the Court whether an additional abeyance is needed. The parties now jointly move the

 9 Court to hold the action in abeyance for an additional 60 days, until October 15, 2021.

10          Through counsel coordinating the negotiations on behalf of the United States and these and

11 additional plaintiffs and claimants, the parties are engaged in a nationwide effort to settle district court

12 cases and pending administrative tort claims arising from family separations at the U.S./Mexico border

13 that occurred during the prior administration. While significant progress has been made, due to the scale

14 and complexity of the effort, additional time is needed to achieve a global resolution of these matters.

15           The parties will file another status report no later than October 15, 2021. Depending on

16 progress of the settlement discussions, the parties may seek an additional abeyance at that time. If an

17 additional abeyance is not sought, the parties request that all existing deadlines be extended for an

18 additional sixty days (thus a total of 120 days) from the original deadlines, and that the initial scheduling

19 conference be reset for a date convenient for the Court.

20          A proposed Order is separately filed herewith.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     Joint Status Report and
     Second Joint Motion
     to Hold Action in Abeyance                       2
           Case 1:21-cv-00780-DAD-EPG Document 8 Filed 08/16/21 Page 3 of 3

 1         Respectfully submitted this 16th day of August 2021.

 2

 3                                                    PHILLIP A. TALBERT
                                                      Acting United States Attorney
 4

 5                                             By:     /s/ David T. Shelledy
                                                      DAVID T. SHELLEDY
 6                                                    Assistant U.S. Attorney
                                                      Civil Division Chief
 7
                                                      Attorneys for the United States
 8

 9
                                                      MORGAN, LEWIS & BOCKIUS LLP
10

11                                             By:      /s/ Kent W. Kraushaar (approved 8/12/21)
                                                      Susan Baker Manning
12                                                    Lisa R. Weddle
                                                      Kent W. Kraushaar
13
                                                      Attorneys for Plaintiffs A.F.P and J.F.C.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Joint Status Report and
     Second Joint Motion
     to Hold Action in Abeyance                   3
